       Case: 1:20-cv-06609 Document #: 16 Filed: 04/09/21 Page 1 of 3 PageID #:67



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

COMPSYCH CORPORATION,               )
                                    )
            Plaintiff,              )                Case No. 20-cv-6609
                                    )
      v.                            )                Hon. Steven C. Seeger
                                    )
HEALTHCHAMPION PARTNERS, LLC, )
                                    )
            Defendant.              )
____________________________________)

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Order of January 25, 2021, the parties hereby submit the following

status update:

       The case is currently in the fact discovery period, which is set to close on November 29,

2021. The parties are not aware of any disputes that require the involvement of the Court. In

addition, the parties continue to engage in discussions regarding a possible resolution.
     Case: 1:20-cv-06609 Document #: 16 Filed: 04/09/21 Page 2 of 3 PageID #:68



Dated: April 9, 2021                     Respectfully submitted,

                                         s/   Howard S. Michael
                                         Howard S. Michael
                                         Fan Cheng
                                         Brinks Gilson & Lione
                                         455 N. Cityfront Plaza Drive, Suite 3600
                                         Chicago, IL 60611
                                         (312) 321-4200

                                         Attorneys for Plaintiff ComPsych Corporation


                                         s/    John L. Ambrogi
                                         John L. Ambrogi
                                         Colin O’Brien
                                         Latimer LeVay Fyock
                                         55 W. Monroe St., Ste. 1100
                                         Chicago, IL 60603
                                         (312) 422-8000

                                         Attorneys for Defendant HealthChampion
                                         Partners, LLC




                                         2
      Case: 1:20-cv-06609 Document #: 16 Filed: 04/09/21 Page 3 of 3 PageID #:69



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, a true and correct copy of the foregoing Joint Status

Report was electronically filed and served to all counsel of record via the Court’s ECF system.



 DATED: April 9, 2021                              s/ Fan Cheng
